Citation Nr: 0411292	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  96-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for otitis media.

2.  Entitlement to a compensable rating for bilateral conductive 
hearing loss.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of right knee arthrotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 7 years of active duty 
service, including from March 1945 to May 1946 and from May 1951 
to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an increased 10 percent rating for 
post operative right knee arthrotomy and denied entitlement to 
compensable ratings for non-suppurative otitis media and bilateral 
conductive deafness.  The case was subsequently transferred to the 
RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of his claims and has sufficiently notified him of 
the information and evidence necessary to substantiate these 
claims.

2.  The veteran's service-connected otitis media is manifested by 
a history of infection, aural polyp, bilateral tympanoplasty, 
hearing impairment, and tinnitus; there is no evidence of any 
current suppuration or aural polyps.

3.  The veteran's tinnitus was incurred as a result of a service-
connected disability.

4.  Audiometric evaluations for bilateral hearing loss revealed no 
more that Level I hearing acuity in the right ear and Level II 
hearing acuity in the left ear.

5.  The veteran's service-connected residuals of right knee 
arthrotomy is presently manifested by traumatic arthritis and 
limitation of motion of the right leg, without objective evidence 
of recurrent subluxation, lateral instability, or flexion limited 
to less than 45 degrees, including as a result of dysfunction due 
to pain.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for otitis media 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.87, Diagnostic Codes 6200, 6201 (effective before 
and after June 10, 1999).

2.  The requirements for a separate 10 percent rating for tinnitus 
have been met as of June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Codes 6200, 6201, 
6260 (effective June 10, 1999).

3.  The requirements for a compensable rating for bilateral 
conductive hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100 to 6110 (effective before and after June 10, 
1999).

4.  The requirements for a rating in excess of 10 percent for 
residuals of right knee arthrotomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West 2002)) became law.  Regulations implementing the VCAA 
have now been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence dated in 
April 2003.  

The United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), has held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes that 
the decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 422.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 422.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on April 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided prior to the February 2004 re-adjudication and transfer 
of the veteran's case to the Board.  The notice complied with all 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
including that it was his responsibility to ensure that VA 
received all pertinent records and advising him that he should 
submit any evidence in his possession as soon as possible.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error.  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issues on 
appeal have been requested or obtained.  He was notified of the 
pertinent evidence obtained by VA during the course of this appeal 
and informed of the evidence necessary to substantiate his claims.  
On several occasions he was requested to provide information 
identifying evidence pertinent to his claims.  Therefore, the 
Board finds further attempts to obtain any additional evidence 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The veteran 
underwent VA examinations pertinent to the issues on appeal in 
July 1995, August 1995, September 1995, May 1997, January 2004, 
and February 2004.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 
4.1 (2003).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 
4.3 (2003).

Otitis Media

Factual Background.  Service medical records show the veteran's 
March 1945 enlistment examination revealed scars to both ear 
drums.  His August 1952 discharge examination revealed a normal 
clinical evaluation of the ears, but noted a history of recent 
otitis medial and otitis externa.  

VA examination in August 1952 revealed the veteran's left tympanum 
was slightly thickened and reddened, but the right was intact.  
The ear canals were clear, bilaterally.  The diagnosis was 
subsiding left acute catarrhal otitis media.

A September 1964 private medical report noted a diagnosis of 
otitis media with perforation of the left tympanic membrane.  

On VA examination in October 1964 the veteran complained of 
earaches and running ears whenever he got water in them.  The 
examiner noted the veteran's tympana were markedly scarred and 
retracted, but were intact.  There was no evidence of discharge.  
The diagnoses included chronic non-suppurative otitis media and 
otitis externa by history, with defective hearing.

Private medical records show the veteran was treated for drainage 
from the ears with a left ear perforation that was quite large in 
August 1981.  A subsequent August 1981 report noted the right ear 
was almost completely dry and that polypoid tissue to the left ear 
was much improved.  A September 1981 report noted the infection 
had cleared up and the polyp was gone.  The veteran underwent a 
type II tympanoplasty to the left ear.  A January 1983 report 
noted the veteran underwent a type II tympanoplasty to the right 
ear.  

VA examination in August 1995 included a diagnosis of 
tympanosclerosis.  The examiner noted the veteran's right ear 
canal and external ear were normal, but that there was a dry 
inferior perforation to the drum.  The remaining drum was 
tympanosclerotic.  The left ear canal and external ear were 
normal, but the drum was markedly sclerotic with a small anterior 
perforation.  An audiology examination noted the veteran reported 
occasional bilateral tinnitus.

At his VA examination in February 2004 the veteran complained of 
recurrent ear infections, the last of which had occurred several 
years earlier.  He complained of occasional tinnitus.  The 
examiner noted an external examination of the ears revealed no 
evidence of tissue loss or deformity.  A moderate amount of 
cerumen was removed from the left external auditory canal.  The 
left tympanic membrane was atelectatic and scarred, but with no 
middle ear effusion or active drainage.  The right ear revealed a 
large 60 percent anterior perforation with sclerotic bone present, 
without evidence of active drainage, cholesteatoma, effusion, or 
polyps.  The examiner's assessment was chronic tympanic membrane 
perforations with no active drainage and bilateral mixed 
conductive and sensorineural hearing loss.  It was noted that the 
veteran did present evidence of hearing loss that could be noise 
induced, but that there was significant evidence of normal age-
related presbycusis.  There was a large conductive component to 
his hearing loss that was definitely caused by his chronic ear 
problems and tympanic membrane perforations.  An audiology 
examiner noted the veteran reported intermittent bilateral 
tinnitus and that tinnitus was often secondary to sensorineural 
hearing loss.

Analysis.  VA laws governing the rating of hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  64 Fed. 
Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  Where 
the law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Prior to the June 10, 1999, the Rating Schedule provided a 10 
percent for chronic, suppurative otitis media during the 
continuance of the suppurative process and stated that this rating 
was to be combined with a rating for any hearing loss.  38 C.F.R. 
§  4.87a, Diagnostic Code 6200 (effective prior to June 10, 1999).  
Chronic, catarrhal otitis media was to be rated under loss of 
hearing.  38 C.F.R. § 4.87a, Diagnostic Code 6201 (effective prior 
to June 10, 1999). 

The revised Rating Schedule for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) provides a 10 
percent rating when there is evidence of suppuration or aural 
polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (effective after 
June 10, 1999).  It is noted that hearing impairment and 
complication such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull are to be rated separately.  
Chronic nonsuppurative otitis media with effusion, also referred 
to as serous otitis media, is to be rated as hearing impairment.  
38 C.F.R. §  4.87, Diagnostic Code 6201 (effective after June 10, 
1999). 

The Rating Schedule prior to June 10, 1999, provided a 10 percent 
evaluation for tinnitus under Diagnostic Code 6260, with the 
criteria being:  "persistent as a symptom of head injury, 
concussion or acoustic trauma."  The revised Rating Schedule for 
tinnitus removed the requirement that tinnitus be a symptom of 
head injury, concussion or acoustic trauma and that it be 
persistent and instead provide a 10 percent evaluation for 
recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 62600 
(effective after June 10, 1999).  

Based upon the evidence of record, the Board finds the veteran's 
service-connected otitis media is manifested by a history of 
infection, aural polyp, bilateral tympanoplasty, hearing 
impairment, and tinnitus.  The medical evidence demonstrates the 
veteran has intermittent tinnitus related to his hearing 
impairment and ear problems.  Private medical records dated in 
August and September 1981 show the veteran was treated for 
infection and an aural polyp.  There is no evidence, however, of 
any current suppuration or aural polyps.  Therefore, the Board 
finds entitlement to a separate 10 percent rating for tinnitus is 
warranted under the Rating Schedule criteria effective after June 
10, 1999, but that a compensable rating for suppurative otitis 
media, under either version, is not warranted.


Bilateral Hearing Loss

Factual Background.  Service medical records show the veteran's 
hearing acuity was 15/15, bilaterally, on whispered voice testing 
in May 1946, April 1951, and August 1952.

On VA authorized audiological evaluation in October 1964, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
25
25
---
30

LEFT
30
30
---
40


On VA authorized audiological evaluation in July 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
80
80
54
LEFT
25
50
75
75
56

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  The 
diagnosis was bilateral conductive deafness.

On VA authorized audiological evaluation in February 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
90
80
56
LEFT
25
60
80
75
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

Analysis.  As noted above, VA laws governing the rating of hearing 
impairment and diseases of the ear were revised during the course 
of this appeal.  Therefore, the version most favorable to the 
claimant applies.  The Court has held that the assignment of 
disability ratings for hearing impairment are to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to June 10, 1999, evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound deafness.  
38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Codes 6100 to 6110 
(effective before June 10, 1999).  

The revised Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent of 
speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after 
June 10, 1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

Under the version of the Rating Schedule prior to revision, 
audiometric evaluations in July 1995 revealed literal designations 
of Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  See 38 C.F.R. § 4.87, Table VI (effective 
before June 10, 1999).  These designations warrant a 0 percent 
rating under Table VII.

Under either version of the Rating Schedule, the February 2004 
audiometric evaluations reveal literal designations of Level I 
hearing acuity in the right ear and Level II hearing acuity in the 
left ear.  38 C.F.R. §§ 4.85, 4.87, Table VI (effective before or 
after June 10, 1999).  These designations also warrant a 0 percent 
rating under Table VII.  The veteran's opinion that his hearing 
loss has increased in severity is supported by the VA audiometric 
examination of February 2004 which does reflect a worsening of his 
hearing loss since the time of the July 1995 examination.  
However, the hearing loss still does not meet the criteria for a 
compensable rating pursuant to VA rating criteria.  Thus, 
entitlement to a compensable rating is not warranted for his 
hearing impairment.


Right Knee Disorder

Factual Background.  Service medical records show the veteran 
underwent right knee arthrotomy in July 1952.  Physical 
examination upon hospital admission in June 1952 revealed patella 
crepitus and slight pain on the extreme of flexion.  The 
collateral and cruciate ligaments were intact.  The veteran's 
August 1952 discharge examination revealed a normal clinical 
evaluation of the lower extremities, but noted a history of right 
knee arthrotomy.

At his VA examination in August 1952 the veteran complained his 
right knee gave way and that he experienced sharp pain and 
feelings that he did not have full strength in the knee.  The 
examiner noted there was some residual post-operative swelling of 
the right knee and some evidence of disuse atrophy of the calf 
which was expected to clear up with time.  There was no evidence 
of fluid within the knee joint and no evidence of crepitation on 
motion.  Range of motion was full.  The diagnoses included post-
operative scar with possible right knee arthrotomy and removal of 
a mass in or about the lateral aspect.  

At his VA examination in October 1964 the veteran complained of a 
right knee ache and a loss of strength on climbing stairs or on 
prolonged standing or walking.  The examiner noted the veteran 
walked without a limp and that he had a normal stance.  There was 
a slight click at times on motion in the region of the lateral 
meniscus, but no evidence of tenderness or masses.  The diagnoses 
included post-operative mesial meniscectomy of the right knee with 
repair of the mesial collateral ligament.

On VA examination in April 1985 the veteran complained of constant 
right knee pain of 5 to 6 months duration, but denied any 
swelling, locking, or instability.  The examiner noted the veteran 
walked with a normal gait and good heel toe progression.  Range of 
motion was from 0 to 140 degrees.  The knee was stable to medial 
and lateral stresses.  There was evidence of patello-femoral 
crepitus with flexion from 30 to 70 degrees.  There was no pain on 
patella grind testing and Lachman's, Drawer, and apprehension sign 
tests were negative.  X-rays revealed remarkably well preserved 
medial and lateral joint spaces, with some central sclerosis on 
the lateral view. 

On VA examination in June 1988 the veteran complained of a 
toothache-like pain, especially when walking downstairs, and 
tenderness over the medial joint line.  There was a well-healed 6 
centimeter scar over the lateral knee that was not tender or 
fixed.  Range of motion was from 0 to 140 degrees.  There was no 
evidence of deformity, effusion, or laxity to the cruciate or 
collateral ligaments.  McMurray's and Apley's tests were negative.  
X-rays revealed a minimal narrowing of the medial joint line, but 
no other significant findings.  The diagnosis was status post 
right lateral meniscectomy manifested by pain.  

At his VA examination in September 1995 the veteran complained of 
continuous knee pain and occasional giving way.  He denied any 
locking or swelling.  The examiner noted minimal swelling to right 
knee, 15 1/4 inches in circumference, as compared to the left, 15 
inches.  There was no evidence of thigh atrophy or ligamentous 
instability.  Range of motion studies revealed full extension and 
flexion to 122 degrees.  There was some crepitus under the 
patellae on grind tests.  X-rays revealed essentially normal bony 
structure, except for beaking and a slight ossicle on the superior 
tibia spine and some beaking on the poles of the patella.  The 
diagnosis was traumatic arthritis secondary to an internal 
derangement with arthrotomy manifested by restriction of flexion 
and slight swelling of he knee.  

On VA examination in January 2004 the veteran complained of 
increasing difficulty with swelling and pain to the right knee.  
The examiner noted +2 swelling to the right knee with a range of 
motion from 0 to 120 degrees.  Range of motion was unchanged with 
a 5 pound weight on the right ankle.  There was no evidence of 
atrophy of the quadriceps muscles and there was good stability to 
the knee.  X-rays revealed narrowing of the medial articular 
cartilage space to a moderate degree.  The diagnosis was 
degenerative arthritis of the medial compartment of the right 
knee.  It was noted that he had a minimal (approximately 20 
degrees) loss of range of motion, but that he did not have 
weakness, fatigue, or incoordination.  His functional limitations 
included no squatting, no climbing, no prolonged standing, and no 
walking for more than a hour without rest.

Analysis.  The Rating Schedule provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), moderate 
(20 percent), or severe (30 percent) recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).  

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted when 
a veteran who was rated under Code 5257 for other knee impairment 
(due to instability or subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a limitation 
of motion.  See VAOPGCPREC 23-97.  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder constitutes the 
same disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic code for 
the specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).  Limitation of motion must be 
objectively confirmed by findings such a swelling, muscle spasm, 
or satisfactory evidence of painful motion, but in the absence of 
limitation of motion a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor joint 
groups (10 percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Rating Schedule also provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  
Compensable ratings for limitation of extension of the leg are 
assigned when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  Normal knee flexion and extension is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2003).

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2003).  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

In this case, as a preliminary matter, the Board notes that the 
veteran's service-connected residuals of right knee arthrotomy are 
presently rated under the criteria for knee impairment, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Although the veteran has 
complained of his knee giving way, there is no objective evidence 
of recurrent subluxation or instability to the right knee.  
Therefore, the Board finds the veteran is more appropriately rated 
under the criteria for traumatic arthritis and limitation of leg 
flexion, Diagnostic Codes 5010 and 5261.  In the absence of any 
distinct disability manifestations, there is no basis for a 
separate rating for a knee impairment under Diagnostic Code 5257.  
See 38 C.F.R. § 4.14.

Based upon the evidence of record, the Board finds the veteran's 
service-connected residuals of right knee arthrotomy is presently 
manifested by traumatic arthritis and limitation of motion of the 
right leg, without objective evidence of recurrent subluxation, 
lateral instability, or flexion limited to less than 45 degrees, 
including as a result of dysfunction due to pain.  The February 
2004 VA examiner noted the veteran had some functional limitations 
and a minimal loss of range of motion (approximately 20 degrees), 
but that he did not have weakness, fatigue, or incoordination.  
There is no evidence of leg flexion limited to less than 45 
degrees or extension limited to more than 10 degrees, including as 
a result of pain and dysfunction.  Therefore, a rating in excess 
of 10 percent for the veteran's residuals of right knee arthrotomy 
is not warranted.  

The Board further finds that there is no probative evidence of any 
unusual or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The recent VA examination findings persuasively demonstrate the 
schedular ratings assigned are adequate in this case.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Here, the Board finds the preponderance of 
the evidence is against the veteran's claims.


ORDER

Entitlement to a compensable rating for suppurative otitis media 
is denied.

Entitlement to a separate 10 percent rating for tinnitus is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a compensable rating for bilateral conductive 
hearing loss is denied.

Entitlement to a rating in excess of 10 percent for residuals of 
right knee arthrotomy is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



